DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11, 13, 14 and 17 are cancelled. Claims 1-4, 7-10, 12, 15 and 16 are amended, wherein claim 1 is an independent claim. Claims 1-10, 12, 15 and 16  are currently examined on the merits.
Claim Objections
Claims 1-4, 7-10, 12, 15 and 16 are objected to because of the following informalities:  
Claim 1 recites “…providing a substrate made of SiC, the substrate having an upper surface … heating the substrate to sublimate Si atoms…” which should read “…providing a substrate made of SiC, the substrate made of SiC having an upper surface … heating the substrate made of SiC to sublimate Si atoms …” 
Claims 2, 3, 4, 7, 8, 9, 10 and 16 recites “…the substrate …” which should read “…the substrate made of SiC …” 
Claim 3 recites “…the substrate provided is is made of…” which should read “…the substrate provided is [[is]] made of …” 
Claims 12, 15 and 16 recite “The method according to claim …” which should read “The method for producing a SiC substrate with a graphene precursor according to claim…” 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first molecular layer”, “second molecular layer”, “first stepped structure” and “second stepped structure”, “two first molecular layers”, “two second molecular layers”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12, 15 and 16  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "...a first molecular layer formed on the upper surface in each of the steps, the first molecular layer having a first stepped structure …a second molecular layer formed below the first molecular layer in each of the steps, the second molecular layer having a second stepped structure … form the graphene precursor on the first molecular layer …", which is not disclosed in the specification. Claims 2-10, 12, 15 and 16 are rejected because they depend on claim 1.
Claim 15 recites "... a number of the first molecular layer and a number of the second molecular layer in each of the steps …", which is not disclosed in the specification. Claim 16 is rejected because they depend on claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…heating the substrate to sublimate Si atoms from the first molecular layer in each of the steps to form the graphene precursor on the first molecular layer in each of the steps; and stopping the heating before the graphene 
The recited in claim 3 “…each of the steps is formed of two first molecular layers, and two second molecular layers formed below the two first molecular layers, wherein each of the two first molecular layers is the first molecular layer, and each of the two second molecular layers is the second molecular layer …” constitutes an indefinite subject matter. It is noted that the parent claim 1 recites “each of the steps comprising a first molecule layer… and a second molecule layer”; It is not clear whether each of the steps comprising a first molecule layer and a second molecule layer, or comprising two first molecule layer and a two second molecule layers. Therefore, the metes and bounds of claim 3 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 15 “…a number of the first molecular layer and a number of the second molecular layer in each of the steps…” constitutes an indefinite subject matter. It is noted that the parent claims 1 and 4 recite “each of the steps comprising a first molecule layer… and a second molecule layer”; It is not clear with respect to the relationship between “a number of the first molecular layer and a number of the second 
The recited in claim 16 “…each of the steps is formed of two first molecular layers, and two second molecular layers formed below the two first molecular layers, wherein each of the two first molecular layers is the first molecular layer, and each of the two second molecular layers is the second molecular layer …” constitutes an indefinite subject matter. It is noted that the parent claims 1 and 4 recite “each of the steps comprising a first molecule layer… and a second molecule layer”; It is not clear whether each of the steps comprising a first molecule layer and a second molecule layer, or comprising two first molecule layer and a two second molecule layers. Therefore, the metes and bounds of claim 16 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riedl et al (Physical Review B 76, 245406, 2007) in view of Kaneko et al (WO 2014199615 A1, US 20160118257 A1” used as corresponding English translation, “Kaneko”).
Regarding claims 1, 2, 4, 5, 6, 7 and 8, Riedl (entire document) teaches a method for producing a SiC substrate with a graphene precursor, the method comprising providing a substrate made of SiC. the substrate having an upper surface (apparently having a first molecular layer and a second molecular layer formed below the first molecular layer on the surface) (abstract); heating the substrate to evaporate (sublimate) Si atoms from the surface to form the SiC substrate with a graphitized ex situ processed (pages 245406-2 and 245406-3), reading on a step of stopping the heating before the graphited phase (graphene precursor) becomes graphene, thereby producing the SiC substrate with the graphene precursor.
Riedl teaches providing a substrate made of SiC having an upper surface as addressed above, but does not explicitly teach steps formed on the upper surface, each of the steps comprising a first molecular layer formed on the upper surface in each of the steps, the first molecular layer having a first stepped structure in which a molecular layer whose C atom has two dangling bonds: and a second molecular layer formed below the first molecular layer in each of the steps, the second molecular layer having a second stepped structure in which a molecular layer whose C atom has one dangling bond. However, Kaneko (entire document) teaches a method for processing a SiC substrate having a (0001) face (Si surface) with an off-angle relative to <1-100> direction (0012, 0027), same as the limitations as recited in the instant claim 2; heating the SiC substrate (a second removal step) at a temperature range of 1600 ºC or more and 2000 ºC or less (0020 and claim 5), within the instantly claimed temperature range of 1400 ºC or more and 2000 ºC or less in the graphene precursor formation process as recited in the instant claim 7, and overlapping the instantly claimed temperature range of 1550 ºC or more and 1650 ºC or less in the graphene precursor formation process as recited in the instant claim 8; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Kaneko (0012-0015, 0018, 0019 and claims 1 and 2) also teaches that an etching process (a first removal step) is performed prior to the graphene precursor formation process (the prima facie obvious. (MPEP 2144.05 I). As just addressed, Kaneko teaches a similar process/condition of processing/providing a SiC substrate as instantly recited in claims 2, 4, 5, 6, 7 and 8, therefore it is reasonably expected that the process of Kaneko would produce or provide the substrate made of SiC having the upper surface and steps formed on the upper surface, each of the steps comprising a first molecular layer formed on the upper surface in each of the steps, the first molecular layer having a first stepped structure in which a molecular layer whose C atom has two dangling bonds: and a second molecular layer formed below the first molecular layer in each of the steps, the second molecular layer having a second stepped structure in which a molecular layer whose C atom has one dangling bond, because a similar process/method is expected to produce similar results/effects. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Riedl by using the substrate made of SiC treated by the process of Kaneko in order to provide a surface of a substrate made of SiC having high quality for further application of the substrate (Kaneko 0001 and 0029).

Regarding claim 10, as addressed above, Riedl/Kaneko teaches a similar method/ process/ condition of processing a SiC substrate as instantly claimed, therefore “the graphene precursor being formed uniformly from a proximal end side toward a distal end side of each of the steps of the substrate” is reasonably expected, because a similar process/ method is expected to produce similar results/effects.
Regarding claim 15, Riedl/Kaneko teaches a similar method/process/condition of processing a SiC substrate as instantly claimed, including the instantly claimed etching rate and heating temperature, as addressed above; Riedl/Kaneko also teaches that the etching rate and the temperature is changeable/adjustable (Kaneko abstract, 0087, 0092-0094 and claim 2). It is reasonably expected that at least an etching rate for the etching and a heating temperature for the heating are adjusted to selectively a number of the first molecular layer and a number of the second molecular layer in each of the steps, because Riedl/Kaneko teaches the instantly claimed etching rate and heating temperature in the similar method as instantly claimed as addressed above.
Regarding claim 16, Riedl/Kaneko further teaches that the SiC substrate is made of 4H-SiC (Kaneko 0038-0039), and Riedl/Kaneko also teaches a similar method/ .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riedl/ Kaneko as applied to claim 1 above, and further in view of Haga et al (JP 2004351285 A1, machine translation, “Haga”). 
Regarding claim 9, Riedl/Kaneko teaches that the SiC substrate is processed/ heated in a crucible (treatment container) (0050), but does not explicitly teach the container/ crucible having at least inner surface made of pyrolytic carbon. However it is known practice that an inner surface of a container for heat treatment is coated with pyrolytic carbon as taught by Haga (page 4 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Riedl/Kaneko per teachings of Haga in order to provide a vacuum vessel to efficiently heat a material and rapidly reach a desired degree of vacuum (Haga abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Riedl/ Kaneko as applied to claim 1 above, and further in view of Ahn et al (US 20140175458 A1, “Ahn”). 
Regarding claim 12, Riedl/Kaneko teaches the graphene precursor formation process as addressed above, but does not explicitly teach n element is inserted below .
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HUA QI/Primary Examiner, Art Unit 1714